Memorandum: It appears uncontradicted that the record does not correctly state the facts which were before the Surrogate at the time he rendered his decision. In that situation the appellant is entitled to have the record corrected so as to state the uncontradicted facts which were before the Surrogate at the time he rendered his decision. All concur. (Appeal from an order of Erie Surrogate’s Court denying a motion to be relieved of stipulations settling the record on appeal and to correct record on appeal.) Present — MeCurn, P. J., Kimball, Piper, Wheeler and Van Duser, JJ. [See post, p. 989.]